Case 2:20-cv-00702-KSH-CLW Document1 Filed 01/22/20 Page 1 of 14 PagelD: 1

MANDELBAUM SALSBURG, P.C.
3 Becker Farm Road

Roseland, NJ 07068

Ph.: 973-736-4600

Fax: 973-736-4670

Attorneys for Plaintiff

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF NEW JERSEY

 

BARBARA RINALDI,
_ Plaintiff,
Civil Action No.
v.
COMPLAINT AND JURY
ENVIRONMENTAL WASTE DEMAND
MANAGEMENT ASSOCIATES, LLC and
FRANK RUSSOMANNO,
Defendants.

 

 

Plaintiff Barbara Rinaldi (“Rinaldi’” or “Plaintiff’), residing at 87 Reynolds Avenue,
Whippany, New Jersey, by way of Complaint against Defendants Environmental Waste
Management Associates, LLC (“EWMA”, the “Company” or the “Employer”) and Frank
Russomanno (“Russomanno’”), alleges and says:

INTRODUCTION

1. This lawsuit is brought by a former long term, senior executive of EWMA who
was subjected to a hostile work environment at the Company. Moreover, after twenty-five (25)
years of employment,-Plaintiff was denied reasonable accommodations under the New Jersey
Law Against Discrimination, N.J.S.A.10:5-1 et seg. (“NJLAD”), retaliated against and
wrongfully discharged in violation of the Family Medical Leave Act, 29 U.S.C. 2601 et seq.

(“FMLA”) and the NJLAD, and fired in retaliation for filing a workers’ compensation claim and

4835-9058-0649, v.-4

 

 
Case 2:20-cv-00702-KSH-CLW Document1 Filed 01/22/20 Page 2 of 14 PagelD: 2

whistleblowing activities protected under the New Jersey Conscientious Employee Protection
Act, N.J.S.A. 34:19-1 et seq. (“CEPA”).
JURISDICTION AND VENUE

2. This Court has jurisdiction under the FMLA, 29 U.S.C. §2601 et seq. This Court
also has supplemental jurisdiction over state and/or common jaw claims pursuant to 28 U.S.C.
§1367.

3. Venue is proper pursuant to 28 U.S.C. §1391 as a substantial part of the acts or
omissions giving rise to the claims alleged herein occurred within this judicial district and
Defendants are subject to personal jurisdiction here.

BACKGROUND
(Identification of the Parties)

 

4, Menlo Acquisition Corp. (“Menlo”) is a holding company and EWMA and
Integrated Analytical Labs (“IAL”) are wholly owned subsidiaries of Menlo.

5. EWMA is an environmental consulting and remediation company based in
Parsippany, New Jersey.

6. Rinaldi was employed by EWMA for approximately twenty-five (25) years as its
manager of the accounting department and controller.

7. At all relevant times Russomanno was the chief financial officer for EWMA and
the person to whom Rinaldi directly reported.

The Hostile Work Environment

8. During her employment, Russomanno, Rinaldi’s direct supervisor, created a
pervasive, hostile work environment for Rinaldi based on her gender.

9, Russomanno repeatedly sent Rinaldi inappropriate and offensive e-mails that he

would not have sent to male employees.

4835-9058-0649, v. 1
Case 2:20-cv-00702-KSH-CLW Document1 Filed 01/22/20 Page 3 of 14 PagelD: 3

10. By way of example, but not limitation, knowing that Rinaldi’s life partner worked
in the Essex County Sheriff's Office, Russomanno wrote to Rinaldi stating that he “hates Essex
County,” “hates sheriffs officers,” “hates baliffs” (sp)... and most of all ... I hate you.”

11. In another e-mail Russomanno wrote to Rinaldi stating “I never liked you” and in
yet another he wrote “I don’t like Barbara — she’s not ny friend,”

12. Russomanno also wrote to Rinaldi that the Company’s accountant cancelled a
meeting at which both Russomanno and Rinaldi were to attend, indicating “Kevin called me,
Said real reason he cancelled was because you were coming. He doesn’t like you for some
reason. I can’t understand why!”

13. Russomanno also made various comments to, or about, Rinaldi, including
repeatedly calling her a “slacker.”

14. | Russomanno’s repeated and inappropriate behavior directed at Rinaldi permeated
the workplace and made EWMA a hostile and offensive place to work.

15. Other women also complained about Russomanno’s inappropriate treatment of
them, including one who wrote that she “... truly failfed] to understand what [she] did to deserve
these ‘take no prisoners’ confrontations with him” and that she “came away from those situations
with the view that I am perceived as not having any value ... I no longer believe that I will ever
figure him out and after Friday’s meeting have no real will te continue to try. I guess in Frank’s
case, it is simple ... when you are a Hammer you treat everyone like a Nail ...”

16. Another EWMA employee wrote to its female general counsel complaining about
Russomanno, explaining “[t]he situation was getting worse in recent months. As a result, it is
hampering our abilities to do our jobs effectively and morale is extremely poor. We have all

spoken to FR about this, but he has ignored our deteriorating situation. So far, it has resulted in

4835-9058-0649, v. 1
 

Case 2:20-cv-00702-KSH-CLW Document1 Filed 01/22/20 Page 4 of 14 PagelD: 4

two employees quitting in recent months ...” (emphasis in original). The letter concludes by
stating “[w]e therefore would like to discuss the situation with you. We would appreciate a few
minutes fom your busy schedule and at a time when Russomanno is generally not yet in the
office (i.e. mornings).”

Rinaldi’s Injuries and her Workers’ Compensation Claim

17, Rinaldi suffered significant injuries from an accident at work on July 11, 2018,
including broken bones in her foot, as well as injuries to her shoulders, neck and spine.

18. Thereafter, Rinaldi filed a workers’ compensation claim and her recovery was
delayed due to the inattentiveness to her matter by the workers’ compensation msurance carrier.

19. While Rinaldi was recuperating, she continued to handle her job duties remotely.

20. By e-mail, . dated November 9, 2018, Rinaldi wrote to EWMA, forwarding a
doctor’s note that indicated she should remain working from home until December 24, 2018.
Rinaldi indicated that the date was tentative and that, if ongoing treatment did not improve her
current condition, surgery might be inevitable.

21. On November 20, 2018, Russomanno, wrote to Rinaldi asking if she would be
able to handle all of her job duties through year end and she confirmed that she [“did] not foresee
any issues ...”

22, By e-mail dated December 5, 2018, Russomanno wrote to Rinaldi indicating,
among other things, that if she was unable to return to the office by December 24, the Company
would like to hear from her doctor about what in-office accommodations might be available.

23, By e-mail, dated December 23, 2018, Rinaldi wrote to Russomanno, indicating
that her spine doctor wanted her to continue to work from home until February 25, 2019 and that

I have been accommodating the Company by working from
home, in pain and discomfort, in dedication to my position. Even on

4835-9058-0649, v. 1

 

 

 
 

 

 

Case 2:20-cv-00702-KSH-CLW Document1 Filed 01/22/20 Page 5 of 14 PagelD: 5

my vacation days, of which I was required to be used by year-end, I
continue to answer emails, phone calls, and complete work in a timely
manner to ensure continuity within the Company. As a twenty-five
year employee of our ESOP company, I have a vested interest in the
success of this Company.
I am sorry that you feel this is a hardship to the Company.
However, no one has suffered a greater hardship than I have. | look
forward to a full recovery and my return to the office.

24. By e-mail, dated January 7, 2019, Russomanno informed Rinaldi that the
Company bad permitted her to work from home all of those months, “appreciated [her]
responsiveness and professionalism during [her] vacation” but, because she had indicated she
was still experiencing pain and discomfort, told her she should devote all of her energies to her
recovery.

Rinaldi’s FMLA Leave and EWMA’s Failure to Provide a Reasonable Accommodation

25. Russomanno’s e-mail asked Rinaldi to let htm know by January 11, 2019 whether
she was interested in “a protected medical leave of absence under the FMLA” because her doctor
was suggesting she needed to remain out of the office until the end of February.

6. Thereafter, there were communications between counsel for both parties and,
during that time, Rinaldi continued to work from home and perform all of her job duties.

27. By e-mail, dated February 4, 2019, Russomanno wrote to Rinaldi,
mischaracterized her working from home as “light duty”, and informed her that EWMA “... will
not have any light duty available for [her] beginning February 11, 2019.”

28. In that same e-mail, Russomanno, indicated that if Rinaldi was unable to return to

the office “on a full-time basis” as of February 11, 2019, EWMA would be placing her on a

“FMLA-protected leave of absence.”

4835-9058-0649, v. 1
 

Case 2:20-cv-00702-KSH-CLW Document1 Filed 01/22/20 Page 6 of 14 PagelD: 6

29. At or about that time, EWMA retained Kevin Wall (“Wall”) as an accountant
and, upon information and belief, Wall was given certain of Rinaldi’s job duties.

30. Upon further information and belief, Wall was not retained on a temporary basis
but was retained on a full-time, permanent basis to replace Rinaldi. Moreover, although Wall
was allegedly retained on a “non-employee” basis, in fact he was an employee and should have
been treated as such for payroll purposes.

31. As of that time, Rinaldi’s spine doctor wanted her to work from home until
February 25, 2019 and her foot and ankle orthopedist indicated she needed to continue to work
from home until March 4, 2019.

32.. EWMA placed Rinaldi on FMLA leave starting on or about February 11, 2019.

33. While on FMLA leave, Rinaldi’s pay stopped, and she was required to remit
payment every pay period to cover the employee portion of her health insurance.

34. By letter, dated February 11, 2019, EWMA notified Rinaldi she was required to
submit monthly status reports to EWMA from her doctors and present a fitness-for-duty
certification prior to returning to work. These requirements are confirmed in a February 5, 2019
letter to Rinaldi from Madeline Gonnella, Payroll and Benefit Administrator for EWMA.

35. By letter, dated March 11, 2019, the Company’s attorney wrote to Rinaldi’s
attomey indicating that the Company discovered a letter from Rinaldi’s doctor, Stephanie Adam
(“Dr. Adam”), in which Dr. Adam noted that Rinaldi had no restrictions or limitations and was
able to return to work as of February 11, 2019.

36. In the March 11, 2019 letter, EWMA’s attorney noted that Rinaldi had not made
arrangements to return to work on that date, as per her doctor’s note and, therefore, assumed she

abandoned her job.

4835-9058-0649, v. 1

 

 
 

 

Case 2:20-cv-00702-KSH-CLW Document1 Filed 01/22/20 Page 7 of 14 PagelD: 7

37. The attorney concluded by indicating that, if EWMA is mistaken, please clarify
immediately.

38. The Company apparently was looking for an excuse not fo take Rinaldi back to
work and to fire her because it knew prior to the March 11, 2019 letter that Rinaldi had another
doctor who was treating her for spine injuries and that her spine doctor had not released her to
return to work as of that time.

39. The following day, Rinaldi’s attorney wrote EWMA’s counsel and noted that
Rinaldi had not been released yet by her spine doctor, Dr. Ilya Kupershtein (“Dr. Kupershtein”)
and that Rinaldi had an upcoming appointment with Dr. Kupershtein on March 11, 2019.

40. On March 11, 2019 Dr. Kupershtein wrote a letter to EWMA indicating that
Rinaldi could return to work on March 20, 2019 but that until April 3, 2019 (the date of her next
doctor’s appointment) she had the following restrictions:

She may work in the office 3 days per week, only 4 hours per day and
work from home 2 days per week for 6 hours per day. She is unable
to sit for long period of time and rotate her neck without pain and is
unable to drive herself and although her husband agrees to bring her
to work, she could potentially require occasional assistance with
transportation. Please allow her to take frequent breaks as needed.
Also, please accommodate her with an Ergonomic workstation as
well as a sit/stand desk if possible.

Al. By e-mail, dated March 19, 2019, Rinaldi wrote to Russomanno, imdicating that
she would return to work the next day as per Dr. Kupershtein’s note.

42. In that same e-mail Rinaldi also wrote that, in anticipation of returning to work on

March 20, 2019, she attempted to access the Company’s computer and discovered she was

denied access and that her name was eliminated from all group e-mails.

4835-9058-0649, v. 1
 

 

Case 2:20-cv-00702-KSH-CLW Document1 Filed 01/22/20 Page 8 of 14 PagelD: 8

43. The same day Russomanno sent an e-mail to Rinaldi, advising her that EWMA
told the workers’ compensation carrier a week earlier that it “could not accommodate the
restrictions they outlined,” but no explanation why was given to Rinaldi.

44, Russomanno also indicated in his e-mail that “[rjegarding your access, while you
are on leave we temporarily restricted access to the company computer system.”

45. Considering that Rinaldi had performed all of her duties from home for months
and that her doctor was releasing her as of March 20, 2019 to work part of the week in the office,
there was no legitimate reason for EWMA to refuse to accommodate Rinaldi as requested or to
deny her access to EWMA’s computer system especially considering she had been an EWMA
employee for approximately twenty-five (25) years at that time.

46. By e-mail, dated April 30, 2019, Rinaldi forwarded to Russomanno a note from
her orthopedic doctor confirming that Rinaldi could return to work on a full-time basis on May 1,
2019, a date that coincided with the end of Rinaldi’s FMLA entitlement. The note indicated that
Rinaldi should not lift over 10 pounds and should do no overhead reaching. Finally, it indicated
that Rinaldi would be revaluated on May 13, 2019,

47. By e-mail of the same date, however, Russomanno indicated that “... we have
_ made arrangements for others to cover your duties in your absence” and that EWMA needed
more than 24 hours advance notice before the Company could have her return to work.

48. | Russomanno indicated in his e-mail that Rinaldi should “plan to report to the
office on Monday, May 6 at 11:00 am,” but no explanation was given concerning the strange
start time.

49. On Monday, May 6, 2019 Rinaldi reported to work only to be told that she was

fired.

4835-9058-0649, v. 1

 

 
 

 

Case 2:20-cv-00702-KSH-CLW Document1 Filed 01/22/20 Page 9 of 14 PagelD: 9

50. Defendants’ wrongful termination of Rinaldi was in retaliation for exercising her
rights under the FMLA and the disability laws, for filing a workers’ compensation claim and/or
her whistleblowing activities while she was employed by EWMA.

51. During her employment Rinaldi complained to Russomanno and/or at times to
Don Richardson, EWMA President, Michael Leftin and Danielle Cervino, Esq., EWMA’s
general counsel, that Russomanno’s expenses were high and did not appear to be company
related yet he was not issued a 1099 for these payments, he forged signatures on checks issued
by a related company Isotec, caused Menlo and/or Menlo’s employee stock ownership plan
(“ESOP”), for which Russomanno was the Plan Administrator, to make a loan to an executive
without approval, created a hostile work environment for her and other women, and that there

were issues concerming the administration of the ESOP.

FIRST COUNT
(FMLA Violations)

52. Rinaldi was an employee covered by the FMLA having worked the requisite
number of hours in the prior twelve (12) months and EWMA was an employer as defined in the
FMLA.

53. During the time Rinaldi was on FMLA leave, Defendants decided not to hold her
job position, or an equivalent one, for her.

54. Defendants hired an accountant while Rinaldi was on her approved FMLA leave.

55. The person hired received certain of Rinaldi’s job duties and was hired as a full-
time, permanent employee,

56. By failing to hold her job, or an equivalent one, EWMA violated, inter alia, the

FMLA.

4835-9058-0649, v. 1
 

 

Case 2:20-cv-00702-KSH-CLW Document1 Filed 01/22/20 Page 10 of 14 PagelD: 10

57. Moreover, Defendants retaliated against Rinaldi by not holding her job or an
equivalent one and by terminating her for exercising her rights under the FMLA.

58. As a direct and proximate result thereof, Rinaldi suffered, and continues to suffer,
substantial damages as well as emotional distress and mental anguish.

59. The aforesaid conduct of Defendants was willful, wanton, malicious and/or in

reckless disregard of Plaintiffs rights.

 

SECOND COUNT
(Disability Discrimination and Retaliation Under the NJLAD)
60. Plaintiff repeats and realleges all of her previous allegations as if same were set
forth herein at length.
61. Rinaldi requested various reasonable accommodations including, but not limited

to, returning to work in the office temporarily on a part-time basis and working the balance of the
week from home, and later requesting that she return full-time to the office but with certain light
duty restrictions.

62. Defendants refused to accommodate Rinaldi’s requests or engage in the
interactive process with her.

63. As a direct and proximate result thereof, Rinaldi lost compensation and benetits
including, but not limited to, during the period from on or about March 20, 2019 to in or about
May 6, 2019, when she was released to return to work but was denied same.

64. Rinaldi was also discriminated and retaliated against because of her disability in
violation of the NILAD when she was terminated on or about May 6, 2019.

65. The aforesaid conduct of Defendants was willful, wanton, malicious and in

reckless disregard of Rinaldi’s rights.

10
4835-9058-0649, v. 4
 

 

Case 2:20-cv-00702-KSH-CLW Document1 Filed 01/22/20 Page 11 of 14 PagelD: 11

 

THIRD COUNT
(Workers’ Compensation Retaliation)
66. Plaintiff repeats and realleges all of her previous allegations as if same were set
forth herein at length.

67. Defendants discriminated against Rinaldi and discharged her from EWMA in
retaliation for, inter alia, filing a workers’ compensation claim in violation of N.J.S.A. 34:15-
39.1 et seq.

68. As a direct and proximate result thereof, Rinaldi suffered substantial damages
including emotional distress and mental anguish.

69, The aforesaid conduct of Defendants was willful, wanton, malicious and in

reckless disregard of Rinaldi’s rights.

FOURTH COUNT
(CEPA)
70. Plaintiff repeats and realleges all of her previous allegations as if same were set
forth herein at length.
71. Rinaldi objected to management and/or refused to participate in various practices

at EWMA including, but not necessarily limited to, paying Russomanno’s personal expenses
through EWMA without the Company issuing him a 1099 for that compensation, forging
signatures on checks issued by a related company, EWMA (or ESOP?) making a loan to an
executive without approval, creating a hostile environment based on gender and issues
concerning the administration of EWMA’s ESOP plan.

72.  Asaresult of said whistleblowing activities, Defendants retaliated against Rinaldi
by, inter alia, terminating her employment with EWMA after twenty-five (25) years of

employment.

il
4835-9058-0649, v. 1
 

 

Case 2:20-cv-00702-KSH-CLW Document1 Filed 01/22/20 Page 12 of 14 PagelD: 12

73. Asa direct and proximate result thereof, Rinaldi has suffered, and continues to
suffer, substantial damages including emotional distress and mental anguish.
74, The aforesaid conduct of Defendants was willful, wanton, malicious and in

reckless disregard of Rinaldi’s rights.

 

FIFTH COUNT
(Common Law Wrongful Discharge in Violation of Public Policy)
75. Plaintiff repeats and realleges all of her previous allegations as if same were set
forth herein at length.
76. Rinaldi objected to and/or refused to participate in various practices of

Defendants, as aforesaid, in violation of rules, regulations, statutes and/or public policy
including, but not necessarily limited to, the tax laws, ERISA and discrimination and harassment
laws.

77. As a result of Rinaldi’s whistleblowing activities, Defendants retaliated against
her by firing after twenty-five (25) years of service.

78. Asa direct and proximate result thereof, Rinaldi has suffered, and continues to
suffer, substantial damages including emotional distress and mental anguish.

79. The aforesaid conduct of Defendants was willful, wanton, malicious and im
reckless disregard of Rinaldi’s rights.

SIXTH COUNT
(Breach of Contract)

80. Plaintiff repeats and realleges all of her previous allegations as if same were set
forth herein at length.
81. Rinaldi requested to utilize approximately twenty (20) days of accrued and

unused vacation in 2018, but EWMA denied same.

12
4835-9058-0649, v. 1

 

 
 

 

Case 2:20-cv-00702-KSH-CLW Document1 Filed 01/22/20 Page 13 of 14 PagelD: 13

 

 

82. Rinaldi earned pro-rated vacation time in 2019 in accordance with EWMA’s
vacation policy, but was not paid for any of her 2018 or 2019 vacation days when she was
terminated.

83. Asa direct and proximate result thereof, Plaintiff has been damaged.

SEVENTH COUNT
(Hostile Work Environment Under the NJLAD)

84. The aforesaid conduct by Russomanno created a hostile work environment at
EWMaA for Rinaldi.

85. The aforesaid conduct was directed at Rinaldi and other women based upon their
gender.

86. | Russomanno treated other women at EWMA similarly and would he not have
acted towards them the way he did if they were men.

 

87. Rinaldi and other women complained about said conduct to members of EWMA’s
upper management, and objected to it, but to no avail.

88. Upper management of EWMA participated in said wrongful conduct and/or were
willfully indifferent to it.

89, As a direct and proximate result thereof, Rinaldi suffered emotional distress and
mental anguish, and was otherwise damaged.

90. The aforesaid conduct of Defendants was willful, wanton, malicious and/or in
reckless disregard of Rinaldi’s rights.

PRAYER FOR RELIEF

WHEREFORE, Plaintiff Barbara Rinaldi demands judgment on all of the above counts in

the Complaint against Defendants, jointly, severally and/or in the alternative, (other than the

Sixth and Seventh Counts solely against EWMA) as follows:

13
4835-9058-0649, v. 1

 
 

Case 2:20-cv-00702-KSH-CLW Document1 Filed 01/22/20 Page 14 of 14 PagelD: 14

A, Compensatory damages;

B. Punitive damages (except on Sixth Count);

C. Damages for emotional distress and mental anguish (except on Sixth Count);
D. Interest;

E. Attorneys’ fees;

PF, Costs of suit; and

G, Such further relief as this Court deems just and equitable.

MANDELBAUM SALSBURG, P.C.
Attorneys for Plaintiff

By: — /s/Steven I. Adler
Dated: January 16, 2020 STEVEN I. ADLER

JURY DEMAND

Plaintiff hereby demands a trial by jury on all issues so triable.

MANDELBAUM SALSBURG, P.C.
Attorneys for Plaintiff

By: /s/Steven I. Adler
Dated: January 16, 2020 STEVEN L. ADLER

14
4835-9058-0649, v. 1
